Citation Nr: 1447596	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  07-34 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left shoulder disability to include as secondary to a service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from June 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This matter was most recently before the Board in April 2013 when the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 order, the Court vacated that portion of the April 2013 Board decision which denied the issue and remanded it pursuant to a Joint Motion for Remand (JMR).  (The Court did not vacate the other issue decided in the Board's April 2013 decision; it dismissed that appeal.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A February 2010 VA examination report with addendums in March 2011 and September 2011 is of record.  The clinician stated, in pertinent part, in March 2011, as follows:

I could not identify significant aggravation of his left shoulder pathology,  . . . , to be as likely as not caused by his service connected right shoulder condition, without speculation on my part.

In September 2011, the examiner stated "It is less likely than not that his left shoulder condition is significantly aggravated by his [service-connected] right shoulder."

The examiner's use of the word "significantly" indicates that there may be some aggravation of the appellant's left shoulder disability by his service-connected right shoulder disability.  

Pursuant to 38 U.S.C. § 1110 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (2014).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Thus, it is important for the examiner to state, if possible, if he can identify any additional disability of the left shoulder due to aggravation by the Veteran's service-connected right shoulder disability.  If the examiner can identify any additional disability, he should state the degree of such left shoulder disability caused by the right shoulder disability.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the clinician who provided the March and September 2011 opinions to clarify his opinion that he could not identify "significant" aggravation.  The clinician should state whether he can identify any additional disability of the left shoulder which is as likely as not due to aggravation by the Veteran's service-connected right shoulder disability.  If the clinician can identify any such additional disability, he should state the degree of such left shoulder disability caused by right shoulder disability. (i.e. If aggravation is present, the approximate level of left shoulder disability present (baseline) before the onset of the aggravation.)

The clinician is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

The clinician must provide a rationale for any opinion expressed.  

If the clinician must resort to speculation to answer the above, he should so indicate and explain why it would be speculative to respond. 

If the clinician who provided the March and September 2011 opinions is not reasonably available, or cannot render an adequate opinion without an examination, schedule the Veteran for such.  The examination report should comply with the above directives.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought is denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  Thereafter, the case should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

